IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-81,593-01



                          EX PARTE RICHARD BENAVIDES



                     ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE 9.10




       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number CR38296"A” in the 142 nd District Court of Midland County.

       Pursuant to Texas Rules of Appellate Procedure 9.10(c), the Clerk has identified

sensitive data or sealed material in the record and the parties have been notified. Therefore,

pursuant to Rule 9.10(f) the following records are ordered sealed or redacted. The trial court

clerk, court of appeals or any entity possessing these documents shall seal or redact the

documents pursuant to this order.
                                                          WR-81,593-01 Rule 9.10 Order - 2



List documents or exhibits.

The following records contain the name of the complainant who was a minor. T EX. C ODE

C RIM. P ROC. art 57.02(h)

Seal record or redact name - Clerk’s Record Pages 53, 54, 162, 164, 178, 179, 180, 181, 183,

201, 202, 214, 215, 216, 217 and 219.




Delivered: September 8, 2014

Do not publish